                Case 1:18-cr-00375-VSB Document 126 Filed 03/30/20 Page 1 of 2




                                                   LAW OFFICES OF

                                             JEFFREY LICHIMAN
                                                  II EAST 44'" STREET

                                                      SUITE 501
                                              NEW YORK, NEW YORK 10017

JEFFREY LICHTMAN                                www.jeffroyllchtman.com
                                                                                                     PH : ( ZI2)   ~BI-IOOI
JEFFREY EINHORN
                                                                                                     FX: (212) ~81-4999
JASON GOLDMAN
                                                   March 30, 2020

     BYECF
     Hon. Vernon S. Broderick
     United States District Judge
     40 Foley Square                                                              4/3/2020
     New York, New York 10007
                                                                          The defendant shall surrender on June 4,
            Re: United States v. Ziskind, et aI., 18 CR 375 (VSB)         2020 before 2 p.m. at his designated
                                                                          facility.
     Dear Judge Broderick:

             I am writing on behalf of defendant Keith Orlean to respectfully request that the April 13,
     2020 deadline for Mr. Orlean to surrender and begin service of his sentence be extended by 60
     days in light of the ongoing public health emergency and the Bureau of Prison's failure to
     designate a facility as of yet for the defendant's incarceration. The government, by AUSA
     Andrew Thomas, has no objection to this application.

             By way of background, on September 26,2019, Mr. Orlean pleaded guilty pursuant to a
     plea agreement to Counts One and Two of a four-count Indictment which charged him with
     Conspiracy to Commit Securities Fraud, in violation of 18 U.S .C. § 371 (Count One), and
     Securities Fraud, in violation of 15 U.S.C. §§ 78j(b) & 78ffand 17 CFR § 240.10b-5 (Count
     Two). On February 12, 2020, Your Honor sentenced Mr. Orlean to a period of32 months
     incarceration to be followed by three years of supervised release, and on March 13, 2020, the
     defendant's Judgement of Conviction was filed via ECF .

             In the time that has followed since Mr. Orlean's February 2020 sentencing, the world has
     no doubt become a remarkably different place due to the outbreak of COVID-19. The defendant,
     now 62 years old, finds himself at increased risk of death should he become infected merely by
     virtue of his age.1 And as he has yet to be designated to a specific facility by the BOP, Mr.
     Orlean would likely be brought by the U.S. Marshals Service to either the Metropolitan
     Correctional Center (MCC) or Metropolitan Detention Center (MDC) - both of which are



            I See, CDC, Severe Outcomes Among Patients with Coronavirus Disease 2019
     (CO VI 0-19) - Un ited States, February 12-March 16, 2020, available at: https :llwww.cdc.gov/
     mmwr/volumes/69/wr/mm6912e2.htm (last viewed March 30, 2020).
,--
I
                Case 1:18-cr-00375-VSB Document 126 Filed 03/30/20 Page 2 of 2


      JEFFREY LICHTMAN

       Hon. Vernon S. Broderick
       United States District Judge
       March 30, 2020
       Page 2

       overcrowded and presently house inmates who have tested positive for the virus. See Walter
       Pavlo, Inmate at MCC New York Tests Positive for COVID-19, Forbes, March 24, 2020,
       available at: https:llwww.forbes.com!sites/walterpavlo/2020103/24/inmate-at-mcc-new-
       york-tests-positive-for-covid-191#6e7a3cnaOed (last viewed March 30, 2020). As Mr. Orlean
       has remained on bail since May 2018 without incident, and coupled with the defendant's
       increased risk of infection and fatality due to his advancing age and the BOP's failure to
       designate him, we respectfully request that Mr. Orlean's surrender date be extended by 60 days.

              Thank you for the Court's consideration of this application. I remain available for a
       teleconference should Your Honor deem it necessary.


                                                    Respectfully submitted,



                                                    Jo:t~~on
       cc:    Andrew Thomas, Esq.
              Robert Boone, Esq .
              Assistant United States Attorneys (by ecf)
